302 F.2d 728
Irven GREEN, Appellant,v.UNITED STATES of America, Appellee.
No. 19404.
United States Court of Appeals Fifth Circuit.
May 25, 1962.

Appeal from the United States District Court for the Southern District of Florida; Bryan Simpson, Judge.
Zach H. Douglas, Jacksonville, Fla., for appellant.
Emmett A. Moran, Asst. U.S. Atty., Jacksonville, Fla., Edward F. Boardman, U.S. Atty., William P. Crewe, Asst. Regional Counsel, Internal Revenue Service, Atlanta, Ga., on the brief, for appellee.
Before BROWN, WISDOM, and BELL, Circuit Judges.  PER CURIAM.


1
The evidence forming the basis of the verdict of conviction being legally sufficient and no other prejudical error appearing, the judgment appealed from is affirmed.  Glasser v. United States, 1942, 315 U.S. 60, 62 S. Ct. 457, 86 L. Ed. 680; McClanahan v. United States, 5 Cir., 1956, 230 F.2d 919.